Appeal from an order directing the respondent village officials to correct the minutes of the village board of trustees. On April 23, 1956, the board of trustees voted 4 to 1 for the adoption of a resolution changing the local building zone ordinance and the local use district map, but the board further resolved that the above resolution was not carried, inasmuch as section 179 of the Village Law provided for a unanimous vote. Section 179 was amended, effective April 17, 1956, to provide for a three-fourths vote (L. 1956, ch. 759). Appellants contend that the amendment to section 179 of the Village Law does not apply because the application for a change of zone was made prior to April 17, 1956, and that, in any event, the application is governed by section 140 of the local zoning ordinance which provides for a unanimous vote. Order unanimously affirmed, with one bill of $10 costs and disbursements to respondents Goan and Diamond. No opinion. Present — Beldock, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.